 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GARY GAGLIOLO,                                   No. 1:20-cv-01719-NONE-SAB
12                     Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
13          v.                                        MOTION FOR GOOD FAITH SETTLEMENT
                                                      WITHOUT PREJUDICE TO RENEWAL
14   KAWEAH MANOR, INC., et al.,                      FOLLOWING DECISION ON PENDING
                                                      MOTION TO REMAND
15                     Defendants.
                                                      (Doc. Nos. 34, 40)
16

17

18          On September 11, 2020, Gary Gagliolo, individually and as successor-in-interest to the

19   estate of Joseph Gagliolo (“plaintiffs”), commenced this action in the Tulare County Superior

20   Court, against defendant Kaweah Manor, Inc., dba Kaweah Manor Convalescent Hospital

21   (“Kaweah”), and defendant Spruce Holdings, LLC, dba Redwood Springs Healthcare Center

22   (“Spruce”). (Doc No. 3-1 at 2.) The action was removed to this federal court on December 7,

23   2020. (Doc Nos. 1, 2, 3, 4.) On January 22, 2021, plaintiffs filed a motion to remand that is

24   currently pending before the undersigned. (Doc. No. 14.)

25          Also before the court is a motion for a determination of good faith settlement under

26   California Code of Civil Procedure §§ 877 and 877.6 filed by defendant Kaweah concerning the

27   resolution of all claims brought by plaintiffs against Kaweah. (Doc. No. 34.) All parties

28   stipulated to the entry of the good faith settlement determination. (Doc. Nos. 34, 35.) The
                                                     1
 1   motion was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

 2   Local Rule 302.

 3          On June 8, 2021, the assigned magistrate judge issued findings and recommendations

 4   providing alternate recommendations for the undersigned to consider. (Doc. No. 47.)

 5   Specifically, the magistrate judge recommended Kaweah’s motion for good faith settlement could

 6   be held in abeyance, or dismissed without prejudice, until a decision on the pending motion to

 7   remand is rendered. If held in abeyance, the magistrate judge recommended that if the motion to

 8   remand is granted, the motion for good faith determination should be denied for lack of

 9   jurisdiction. Further, the magistrate judge recommended that if the motion to remand is denied in

10   whole or part, defendant Kaweah should be required to address the issue of jurisdiction through

11   supplemental briefing if the motion were held in abeyance, or in the renewed motion if denied

12   without prejudice. Finally, the findings and recommendations also provided the relevant legal

13   standards applicable to the unopposed motion, and recommend granting the unopposed motion if

14   there were no apparent jurisdictional issues. (Doc. No. 40 at 12-15.)

15          The findings and recommendations were served on all of the parties and contained notice

16   that any objections thereto were to be filed within twenty-one (21) days after service. (Id. at 15-

17   16.) No parties filed any objections. In accordance with the provisions of 28 U.S.C.

18   § 636(b)(1)(C), this court has conducted a de novo review of this case. Having carefully

19   reviewed the file, the court finds the findings and recommendations to be supported by the record

20   and proper analysis. In consideration of the recommendations, the court will deny defendant
21   Kaweah’s motion without prejudice to its renewal, if appropriate, after the motion to remand is

22   ruled upon. While alternative recommendations were provided, the undersigned will consider the

23   findings and recommendations adopted in full.

24          Accordingly,

25          1.      The findings and recommendations issued on June 8, 2021, (Doc. No. 40), are

26                  adopted in full;
27          2.      Defendant Kaweah’s motion for good faith settlement filed on May 7, 2021, (Doc.

28                  No. 34), is denied without prejudice to its renewal following a decision on the
                                                      2
 1              pending motion to remand; and

 2        3.    If the motion to remand is denied in whole or part, defendant Kaweah shall address

 3              the issue of which claims, if any, are properly subject to a good faith determination

 4              under California law by this court, if it chooses to file a renewed motion for a

 5              determination of a good faith settlement.

 6   IT IS SO ORDERED.
 7
       Dated:   June 29, 2021
 8                                                    UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  3
